{',   -:.._   ....-   ~   .
                          ,

                  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page 1 of I



                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                        v.                                         (For Offenses Committed On or After November 1, 1987)


                                      Manuel Manzanarez-Gallardo                                   CaseNumber: 3:19-mj-21894

                                                                                                   John Owen L            ahan
                                                                                                   Defendant's Attorney


                      REGISTRATION NO. 74925298                                                                                        MAY 2 1 2019
                  THE DEFENDANT:
                                                                                                                            CL~.Rt{,   tl ..'·~.   ~v-;-rr-:1c·r   COURT
                   IZI pleaded guilty to count(s) 1 of Complaint                                                          sou,;;::••:: :J:L1·,.,c, OF CAUFOF:NIA
                                                             ---~------------~.l-iE~'>"f,=..'-''-'="'-''-"'-'-'-"-'"--'"-'~l"-1!::..;;;:r.)co;U,;,;TY:-;.r
                      D was found guilty to count(s)
                              after a plea of not guilty.
                              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                      Title & Section                Nature of Offense                                                                 Count Number(s)
                      8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                       1

                      D The defendant has been found not guilty on count(s)
                                                                                           ---------------------'-
                      D Count(s)                                                                    dismissed on the motion of the United States.
                                       -----------------~



                                                                  IMPRISONMENT
                             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                      imprisoned for a term of:

                                                 &TIME SERVED                                 D _ _ _ _ _ _ _ _ _ days

                          IZI Assessment: $10 WAIVED      IZI Fine: WAIVED
                      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                      the defendant's possession at the time of arrest upon their deportation or removal.
                      D Court recommends defendant be deported/removed with relative,                            charged in case


                           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Tuesday, May 21, 2019
                                                                                                Date oflmposition of Sentence



                                                                                                II&L~Jt;;;WCK
                                                                                                UNITED STATES MAGISTRATE JUDGE



                      Clerk's Office Copy                                                                                                              3:19-ntj-21894
